DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for provisions such as usage of a thermosetting agent, microcapsules, or UV curing agent, does not reasonably provide enablement for all methods that may lead to the claimed ratio.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO's determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it Id., 8 USPQ2d at 1407.
The factors described above have been considered as follows:
(A) The breadth of the claims:  claim 1 would pertain to any method that would result in the claimed ratio, but the specification discloses only three concrete provisions for achieving this ratio.
(F) The amount of direction provided by the inventor:  Applicant has provided directions related only to the usage of a thermosetting agent, microcapsules, or UV curing agent.
(G) The existence of working examples: the specific examples disclose only the usage of a thermosetting agent, microcapsules, or UV curing agent.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  There are plausibly other methods for achieving the claimed ratio (e.g. usage of an inorganic sealant), and Applicant has not provided any instruction pertaining to other means 
In weighing the above stated factors, it is the Examiner’s position that undue experimentation is required to determine how to make the claimed invention using methods outside of the three expressly disclosed provisions mentioned above.  It is therefore concluded that the scope of the claims are not enabled by Applicant’s disclosure.
As claims 2-10 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-10 are also held to be rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0250825 A1 (“Cleary”) in view of U.S. 2015/0298431 A1 (“von der Weiden”).
Considering claim 1, Cleary discloses a glass laminate comprising two chemically strengthened glass panes and a polymer interlayer located between the two panes, wherein the polymer interlayer has a dual-zone configuration that includes a central Cleary discloses that each glass panes may have thickness of 0.5 to 1.5 mm, with examples of both panes have thicknesses of 0.7 mm (id. ¶ 0053 and 0063); thus limitation re: thicknesses of the glass plates is considered to be met.  As shown in Figs. 1 and 3 of Cleary, peripheral minor surface of the annular peripheral region 134 does not extend beyond the minor surfaces of the glass panes; thus the interlayer is considered to have an exposed portion.  Although Cleary discloses the polymeric material constituting the annular peripheral region 134 may be a polyimide (id. ¶ 0050), Cleary does not teach the usage of a polyimide material exhibiting protection against moisture and UV radiation.
Von der Weiden teaches a sealing material applied on the peripheral surfaces of a laminated glass structure, wherein the sealing material is taught to be particularly effective against UV-radiation and ingress of moisture, and wherein the sealing material is made of polyimide (von der Weiden ¶ 0010-0012, ¶ 0015, ¶ 0052, and ¶ 0056).  Each of Cleary and von der Weiden is analogous, as each reference is directed to laminate glass bonded via an interlayer (field of endeavor of the instant application).  Furthermore, given the substantial similarities between the references (e.g. usage of PVB as interlayer and usage of polyimide as a peripheral portion surrounding the interlayer), person having ordinary skill in the art has reasonable expectation of success that the teachings in von der Weiden may be applied to the annular peripheral region 134 of Cleary.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the polyimide material taught in von der Weiden as the material constituting the annular peripheral region 134 of Cleary, as doing so improve resistance against UV-radiation and ingress of moisture (id.
The limitation re: ratio of weight of broken glass pieces from two test glasses, wherein one test glass having been subjected to dipping and light irradiation and the other not having been subject to dipping and light irradiation, is considered to be a property concerned with the ability for the laminate to withstand water vapor and UV radiation (specifically, UVA and UVB bands).  While inorganic glass does not deteriorate appreciably when subjected the UV radiation and moisture, the (polymeric) interlayer film can be damaged by either (e.g. id. ¶ 0010), and the extent of this damage is manifest in damages to the interlayer film per se and decreased adhesion to glass.  It is noted that person having ordinary skill in the art would understand that the class of laminated glass to which the claimed inventions belong is a type of safety glass, wherein upon breakage of the glass component, the interlayer film maintains adhesion to much of the broken glass component.  Thus, should the interlayer incur damage (via radiation or moisture) such that it could no longer properly bond to the intact glass layers, it would stand to reason that upon breakage, more glass fragments would be released from a glass laminate whose interlayer is not sufficiently protected from moisture and radiation.  Given that there is sufficient evidence from von der Weiden showing effectiveness of the polyimide material taught therein to resist damage from moisture and UV radiation (id. ¶ 0056), it stands to reason that the laminate glass of Cleary and von der Weiden would exhibit the claimed property.  Cleary as modified by von der Weiden thus renders obvious claim 1.
Considering claim 2 and 3, Cleary discloses that the interlayer may be multilayered (Cleary ¶ 0040), which would necessarily possess the arrangement recited in claims 2 and 3.
Considering claim 5, as the central region may be made of PVB (id. ¶ 0043), claim 5 is considered to be met.
Considering claims 6 and 7, as discussed in the rejection of claim 1 above, each glass plate may be chemically tempered and have thickness of 0.7 mm.
Considering claim 8, no black coating (or black enamel band) is used in the glass laminate of Cleary and von der Weiden.
Considering claims 9 and 10, these claims are concerned with intended usages of the laminated glass and are not considered to carry patentable weight.  Nonetheless, it is noted that Cleary discloses that the laminates disclosed therein may be used as automotive windshield or sunroof (id. ¶ 0066).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cleary and von der Weiden, as applied to claim 1 above, and further in view of U.S. 2013/0183507 A1 (“Matsuda”).
Considering claim 4, while Cleary discloses the usage of a multilayered interlayer film, Cleary does not expressly disclose one having three layers.
However, such a configuration is well-known in the art of laminated glasses, as is shown by the teachings of Matsuda.  Specifically, Matsuda teaches a triple layered PVB interlayer having outer layers of a first PVB composition sandwiching a central layer of a second PVB composition (Matsuda ¶ 0030-0031 and Figs. 1-2).  Matsuda is analogous, for being directed to laminated glasses.  Person having ordinary skill in the art has reasonable expectation of success that such a triple layered PVB may be used for the central portion of the interlayer in the laminated glass of Cleary and von der Weiden, at id. ¶ 0012).

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/Z. Jim Yang/Primary Examiner, Art Unit 1781